Citation Nr: 1703388	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  13-25 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran had active service from January 1984 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In May 2016, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during service. 

2. An in-service stressor sufficient to cause PTSD is corroborated by the evidence of record.

3. The evidence is at least at relative equipoise as to whether the Veteran has a current diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In the present case, the Board is granting the claim for service connection for PTSD. This decision constitutes a full grant of the benefit sought on appeal.  Therefore, no further discussion regarding VCAA notice or assistance duties is required. 

B. Law and Analysis

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107. 

Service connection for PTSD generally requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f). 

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d), (f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154 (b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 
 
38 C.F.R. § 3.304 (f)(3) provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet.App. 329 (2008).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in the sources.  Examples of behavioral changes that may constitute credible evidence of a stressor include, but are not limited to:  request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107 (b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-80 (1999).  Additionally, for claims involving in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  Patton, 12 Vet.App. at 278. 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(3). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25(1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran contends that she has a diagnosis of PTSD as a result of military sexual trauma.  The Board finds that the evidence is at least in equipoise on the question of whether she has a diagnosis of PTSD.  VA treatment records show treatment and a diagnosis of PTSD since 2011.  Specially a May 2012 VA treatment record notes a DSM-IV diagnosis of PTSD, secondary to military sexual trauma.  The February 2011 VA examiner diagnosed the Veteran with a DSM-IV diagnosis of PTSD and rule out bipolar disorder.  In contrast, the March 2013 VA examiner found that the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria.  Instead, the March 2013 examiner diagnosed the Veteran with depressive disorder with manic features.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran has a current diagnosis of PTSD.

As to an in-service stressor, the Veteran explained that she was raped by a male officer in 1985.  The Veteran explained that she had been out socializing at another installation.  She had allowed an officer to use her bathroom when they returned back to base and the perpetrator than assaulted her.  Also during service, she noted that she was subjected to sexual harassment from other male soldiers and was abused by her ex-husband.  

To corroborate her in-service assault, the Veteran submitted a statement from her aunt in May 2016.  Her aunt explained that shortly after the incident, the Veteran informed her of the incident.  They discussed the situation, and the Veteran wanted to go to the police.  The Veteran's aunt discouraged her from reporting it because she did not want the incident to hurt the Veteran's career.  The Veteran's aunt further described a change in the Veteran's behavior after service.  Prior to service, she was one of the happiest people that she knew.  She was always smiling socializing and attending social events.  She took care of her appearance and her health.  After returning from her military service, the Veteran did not look at her family in the eye when talking to them.  Her aunt noted that she seemed so fragile and empty and much older than her actual age.  The Veteran also had two marriages fail because of domestic violence and lack of intimacy.  Over the years, the Veteran had gained weight to the point that her aunt was afraid the Veteran may die.

The February 2011 examiner diagnosed the Veteran with PTSD and opined that it was more likely than not that her current impairments were due to her service experiences.  The examiner explained that the Veteran struggled with persistent mood instability, depression, sleep disturbance, and intrusive memories of the rape she suffered in the military.  He also noted that there was a likely causal link between her sexual assault and the marked neglect for her health that followed.    

The Veteran has claimed service connection for PTSD due to non-combat stressors. Therefore, the claimed stressor must be corroborated by credible supporting evidence.  See Moreau, 9 Vet. App. at 389.  38 C.F.R. § 3.304 (f)(3) provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Here, the Veteran's aunt provided a statement which noted that the Veteran had informed her of the incident when it occurred.  The Veteran also has provided credible lay statements about the sexual assault that have been consistent throughout the record.  The Board finds that the weight of the evidence indicates that the Veteran's stressor has been corroborated.   

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD have been met.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 


ORDER

 Service connection for PTSD is granted. 




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


